                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                    CRIMINAL ACTION NO. 5:13-CR-00084-KDB-DSC

 UNITED STATES OF AMERICA,


     v.                                                            ORDER

 KERSTON DESHAWN EDWARDS,

                  Defendant.


          THIS MATTER is before the Court on Defendant’s letter docketed as “Pro Se Letter

Motion to Modify Sentence for State Charges to Run Concurrent to Federal Charges.” (Doc. No.

44). By his letter, Defendant asks the Court to recommend any state sentence he received run

concurrent to his federal sentence and/or he receive credit on his federal sentence for his state time.

          This Court’s Judgment is silent as to whether Defendant’s federal sentence is to be served

consecutively or concurrently with his state sentence. Pursuant to Setser v. United States, 566 U.S.

231, 236-37 (2012), a federal district court has the discretion to order a defendant’s sentence to

run concurrently or consecutively to an anticipated but not yet imposed state sentence. But this

Court and others have held that “there is no basis to conclude that the decision in Setser would

authorize post-judgment modification of a sentence by this Court. Indeed, the decision in Setser

contemplates that post-judgment adjustments, if necessary, will be addressed by the Bureau of

Prisons.” United States v. Short, No. 1:08-CR-446, 2014 WL 645355, at *1 (M.D.N.C. Feb. 18,

2014); see also United States v. Love, No. 3:18-CR-00178-MOC-DSC, Doc. No. 49 (Aug. 28,

2020). “There will often be late-onset facts that materially alter a prisoner’s position and that make

it difficult, or even impossible, to implement his sentence. This is where the Bureau of Prisons




          Case 5:13-cr-00084-KDB-DSC Document 45 Filed 07/27/21 Page 1 of 3
comes in—which ultimately has to determine how long the District Court’s sentence authorizes it

to continue [Defendant’s] confinement. [Defendant] is free to urge the Bureau to credit his time

served in state court . . . . If the Bureau initially declines to do so, he may raise his claim through

the Bureau’s Administrative Remedy Program. And if that does not work, he may seek a writ of

habeas corpus.” Setser, 566 U.S. at 244 (internal citations omitted).

       To the extent Defendant challenges any specific computation of his federal sentence, the

Attorney General (not the sentencing court) is responsible for computing a prisoner’s credit. See

United States v. Wilson, 503 U.S. 329, 335 (1992) (explaining that Attorney General, through the

BOP, and not the sentencing court, calculates credit for time served). A prisoner seeking review

of the computation of his sentence credit must first seek administrative review of that computation

through the BOP. Only after such administrative remedies have been exhausted can a prisoner then

seek judicial review of his sentence computation. Id. Further, because “[a] claim for credit against

a sentence attacks the computation and execution of a sentence rather than the sentence itself,”

United States v. Miller, 871 F.2d 488, 490 (4th Cir. 1989), such claims must be raised pursuant to

28 U.S.C. § 2241 in the district of confinement. In re Jones, 226 F.3d 328, 332 (4th Cir. 2000); 28

U.S.C. § 2241(a).

       Accordingly, Defendant should address his inquiries regarding the status of his sentence to

the BOP. Once his BOP administrative remedies have been exhausted, he may seek judicial review

in the district of his confinement through a § 2241 motion.




       Case 5:13-cr-00084-KDB-DSC Document 45 Filed 07/27/21 Page 2 of 3
       IT IS THEREFORE ORDERED that Defendant’s letter docketed as “Pro Se Letter

Motion to Modify Sentence for State Charges to Run Concurrent to Federal Charges,” (Doc. No.

44), is DENIED.


                                   Signed: July 27, 2021




      Case 5:13-cr-00084-KDB-DSC Document 45 Filed 07/27/21 Page 3 of 3
